HOFFMAN, Judge:
Appellant contends that he is entitled to have the charges against him dismissed pursuant to Rule 1100(f), Pa.R. Crim.P., 19 P.S. Appendix. We agree.
The instant case is one of several appeals arising from the “Connellsville Police cases” in Fayette County. See Commonwealth v. Mancuso, 247 Pa.Super. 245, 372 A.2d 444 (filed March 31, 1977; J. 1682/83 1976; Commonwealth v. Borris, 247 Pa.Super. 276, 372 A.2d 459 (filed March 31, 1977); Commonwealth v. Mancuso, 247 Pa.Super. 266, 372 A.2d 454 (filed March 31, 1977; J. 1685 1976). The factual history has been set forth in Commonwealth v. Mancuso, supra, (J. 1685 1976), in which we ordered the charges against the appellants dismissed because the Commonwealth’s February 9, 1976 petition to extend was not timely. See Commonwealth v. Shelton, 469 Pa. 8, 364 A.2d 694 (1976); Commonwealth v. O’Shea, 465 Pa. 491, 350 A.2d 872 (1976); Commonwealth v. Woods, 461 Pa. 255, 336 A.2d 273 (1975). Therefore, based on our holding in Commonwealth v. Mancuso, supra, (J. 1685 1976), we order that the charges against the appellant be dismissed with prejudice.
VAN der YOORT, J., dissents.